Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document     Page 1 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document     Page 2 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document     Page 3 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document     Page 4 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document     Page 5 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document     Page 6 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document     Page 7 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document     Page 8 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document     Page 9 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 10 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 11 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 12 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 13 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 14 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 15 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 16 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 17 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 18 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 19 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 20 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 21 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 22 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 23 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 24 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 25 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 26 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 27 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 28 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 29 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 30 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 31 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 32 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 33 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 34 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 35 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 36 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 37 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 38 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 39 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 40 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 41 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 42 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 43 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 44 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 45 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 46 of 48
Case 2:20-ap-01103-BB   Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35   Desc
                        Main Document    Page 47 of 48
        Case 2:20-ap-01103-BB                      Doc 67 Filed 04/30/21 Entered 04/30/21 12:06:35                                     Desc
                                                   Main Document    Page 48 of 48



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
27489 Agoura Rd., Ste. 102, Agoura hills, CA 91301

                                                                      AMENDED COMPLAINT
A true and correct copy of the foregoing document entitled (specify): __________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
04/30/2021          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 Carolyn A Dye (TR) - trustee@cadye.com, Daniel King - dking@theattorneygroup.com, United States Trustee (LA) -
 ustpregion16.la.ecf@usdoj.gov



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________,
              04/30/2021        I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
   William K Spencer - 2330 E Del Mar #111, Pasadena, CA 91107




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  04/30/2021
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 Hon. Sheri Bluebond - 255 E. Temple Street, Suite 1534 / Courtroom 1539, Los Angeles, CA 90012




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

04/30/2021         Shauna Wilcox
 Date                      Printed Name                                                         Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
